NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



In the Interest of L.W., a child.             )
                                              )
                                              )
R.W.,                                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-1249
                                              )
DEPARTMENT OF CHILDREN AND                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for Manatee
County; Scott M. Brownell, Judge.

Colleen M. Glenn, Bradenton, for Appellant.

Kelley Schaeffer of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

David P. Krupski, Sanford, and Shannon M.
Arsenault of McGlinchey Stafford, Ft.
Lauderdale, for Appellee Guardian ad Litem
Program.




PER CURIAM.
           Affirmed.


SILBERMAN, LUCAS, and BADALAMENTI, JJ., Concur.




                                  -2-